Simon, J.,

delivered the opinion of the court.
This is a case upon attachment. Plaintiffs sue to recover the amount of three promissory notes alleged to be due them by defendant; and a writ of attachment having been issued, the sheriff proceeded to attach a certain quantity of goods which had been previously shipped on board the schooner Oregon. Several creditors of the defendant intervened, and among them, A. G. Cochran, who alleges in his petition that the goods attached were purchased on his sole credit, that they were paid for in money and drafts advanced by him, and that the purchases were made in consequence of the fraudulent and deceitful representations of the defendant, who stated to intervenor that he was in good credit and doing a prosperous business in Texas, and who promised to pledge with the intervenor notes and titles to land in Texas, as collateral security, &c. He further states that a short time afterwards, having been apprized of the true circumstances of the defendant, a further arrangement took place between him and the intervenor, in consequence of which, defendant assigned and transferred over to him his title to the stock of goods then on board of the schooner Oregon, in consideration of the acceptances and liabilities which he was under for their purchase; that the goods were accordingly delivered to the intervenor, who put them in charge of his agent, and that, new bills of lading having been drawn up, his said agent was , . ,. , , . about going to I exas to dispose of the goods on the mterven01'’s accounb and to remit the proceeds to meet the acceptanees and liabilities of the intervenor, when said goods were . , , , . __ _ ° attached at the suit or plaintiffs. He also avers, that the defendant never had the possession of the stock of goods, and that the same are not liable to the attachment sued out by J plaintiffs*.
There was judgment in the court below in favor of the intervenor, and the plaintiffs appealed. 1 1 1
A careful examination of the evidence has convinced us that the go'ods attached were obtained by Sanderson on false anc^ fraudulent pretences, and that they were purchased on the sole credit of the intervenor. It was also proven that a few *351days before the attachment was levied, the goods had been put in the possession of the intervenor ; that they were to be transported to Texas, on his own account, and that he had a right to consider himself the owner of those goods, at least for the purpose of providing, out of their proceeds, for the payment of the acceptances and liabilities which he had assumed.
A party suffering from the fraud of another, is entitled to relief; and •where fraud would vitiate a contract of sale of goods, as between the original parties, a third party, on whose credit they were purchased, and who assumed payment, should not be made the victim of the fraudulent acts of the purchaser.
The same relief will be extended to an innocent party, who has become responsible for the contracts of another, by accepting his drafts and giving him his credit, as to a surety, who even before payment, may demand to be indemnified by the' principal debtor, when the latter is in a state of insolvency.
In this situation, we think the intervenor, who is suffering by the fraud of another, is entitled to relief. If the original vendor of the goods were the claimants in this suit, there is no doubt of their being entitled to recover, as the contract for the sale of these goods would be vitiated by the fraud, and we are unable to perceive why the intervenor, on whose credit they were bought, and who, having assumed their payment, may perhaps be said to be subrogated to the right of the sellers, should be made the victim of the fraudulent acts of the defendant. It is clear that the acceptances of the intervenor were received in payment; he is, therefore, bound for another, and had an interest in discharging the obligations. Louisiana Code, article 2157, section 3. It is true that there is no evidence of the acceptances having been paid, but the discovery of the defendant’s insolvency having been the cause of the delivery of the goods to the intervenor, this absence of proof of payment, ought not, in our opinion, to lessen his right of recovery; and under the circumstances of the case, we feel bound to extend towards the intervenor, the relief granted by law to a surety, who, even before making any payment, may demand to be indemnified by the principal debtor, when said debtor is in a state of insolvency. Louisiana Code, article 3026, section 2.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed, with costs.